          Case 1:20-cr-00553-SHS Document 8 Filed 10/29/20 Page 1 of 1




                                   ALEXEI SCHACHT
                                   Attorney At Law
                                123 West 94 t h St reet
                             New Yor k , New Yor k 10025
                               Ph on e: (646) 729-8180
                                Fax: (212) 504-8341
                               alexei@schach t law.n et
                                www.schach t law.net


                                                    October 29, 2020

BY ECF

The Honorable Sidney H. Stein                                            MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:     United States v. Er ic Diaz
                              20 Cr . 553

Dear Judge Stein:

       I write on behalf of my client, Eric Diaz, to ask that his conditions of release on bond be
modified to include the following: that the defendant be permitted to participate in a drug
treatment program (and not only testing as stated in the current bond) as directed by pre-trial
services. I have spoken to pre-trial and they join in the request and the Government does not
oppose it.

       Thank you for considering this request.

                                                    Respectfully submitted,


                                                    /s/ Alexei Schacht


                                                    Alexei Schacht
                                                                     Request granted.
cc:    A.U.S.A. Michael Herman (by ECF)
                                                                     Dated: New York, New York
                                                                            October 29, 2020
